DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings (figs. 1 & 3) are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) “104” (source; sufficient to label one of 104a/b in fig. 1) and “108” (receiver; sufficient to label one of 108a/b/c/d in fig. 1), “110” (ultrasonic device; fig. 1), “112” (wireless transceiver; fig. 1) and “122” (power supply; fig. 1), “322” (testing subsystem; fig. 2), “302” (computer; fig. 3), “310” (communicator; fig. 3), and “312” (Ethernet; fig. 3) need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by an Examiner’s amendment. See MPEP § 1302.04(a).
The following title is suggested: “ACOUSTICALLY ASSESSING WOODEN POLE INTEGRITY”.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
	of use of phrases which can be implied (“The present disclosure describes”).
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, 
 there is insufficient antecedent basis for the limitation the plurality of calibration wooden pole" in the claim. The Examiner notes that the “plurality of calibration wooden pole members” was introduced in claim 14. Based thereon—as well as similarity of limitations of claims 6-7 with limitations of claims 14-15—the Examiner interprets claim 15 as if depending upon claim 14. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Turpening et al (US 6347551 B1; hereafter “Turpening ”) in view of  Bartuli et al (US 20150355144 A1; hereafter “Bartuli”).

    PNG
    media_image1.png
    482
    335
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    584
    467
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    327
    494
    media_image3.png
    Greyscale

Regarding independent claim 1,
 Turpening teaches a method for non-invasively determining a real-time integrity level (fig. 5 shows healthy; fig. 6 shows rotten; fig. 7 shows rotting with large voids; fig. 8 shows rotting without large voids) of a wooden pole (wooden pole member; for simplicity shown as tree in fig. 4, see citation) (bold for emphasis: col. 4, ll. 8-20 “The invention can also be used on other wooden members, such as felled trees, logs, and even large sections of sawn logs. It can also be used on standing poles, such as utility poles including telephone poles, piers, dock supports, pilings and scaffolding. However, for simplicity, only the use with standing trees will be discussed herein, but it will be understood that the other uses just mentioned are also contemplated”; Title “Acoustic tree and wooden member imaging apparatus”; col. 4, ll. 40-49 “Depending on the type of bark and transducer, other shapes, such as shown at teeth 132 and 134 may be used. In some cases, it is beneficial to use a coupling agent, such as petroleum jelly, to couple the energy. In such a case, the cup like tooth 134 may be more effective. Choice of the appropriate tooth may be routinely made by the designer”), the method comprising: 
emitting, by one or more acoustic sources (transmitters of ultrasonic transducers 112a through 112n) mounted onto the wooden pole (wooden pole member), one or more sound waves (ultrasonic waves) through the wooden pole (wooden pole member) (col. 4, ll. 21-33 ”ultrasonic transducers 112a, 112b, 112c, 112d, . . . 112n, which are each a combination transmitting and receiving transceiver”); 
measuring, by one or more acoustic receivers (receivers of ultrasonic transducers 112a through 112n) mounted on the wooden pole (wooden pole member), a respective amplitude and time of arrival of at least a portion of each of the one or more sound waves (ultrasonic waves) (see section ENERGY ATTENUATION, noting in particular and bold for emphasis “It will be observed that the traces shown in FIGS. 5A-L and 6A-L show not only the time of arrival of the first wave to arrive at each transceiver, but also the amplitude of each such first arriving wave. With knowledge of the amplitude of the transmitted pulse, the attenuation of each first arriving wave can be determined”; Abstract “Computed tomographic techniques analyze the time of arrival of the acoustic pulse that is first to arrive at each receiver”); 
calculating, using the respective amplitude (amplitude), the respective time of arrival (time of arrival), and a predetermined function (relationship foreknowledge to tree elements and correlated properties thereof), the real-time (immediate and in the field results) integrity level (grading of wood which differentiates among elements based on acoustic properties) of the wooden pole (wooden pole member) (col. 6, ll. 40-46 “It is helpful to have some foreknowledge of the velocity to be expected in the majority of tree elements”; and “This transmission velocity bears a direct relationship to properties of the tree, such as its density, incompressibility and rigidity, which properties can be correlated to properties that are of interest to the logging, arborial, maintenance, safety and environmental interests outlined above, such as rot, knots, voids and embedded metal spikes”; col. 7, ll. 35-43 “tree elements that are responsible for the various degrees of energy attenuation can be identified”; col. 5, ll. 49-56 “which image differentiates among different tree elements based on their acoustic transmission properties, showing the tree graded by transmission velocity”; omission for clarity col. 7, ll. 44-51 “generate an image based…on a combination of the attenuation and the velocity information”); and 
displaying real-time integrity data for the wooden pole wherein regions of the wooden pole (wooden pole member) less than a threshold are differentiated via color/shading (col. 6, ll. 47-51 “differentiated on the controller monitor by color (or shading)”; see figs. 7-9).
Turpening is silent to: in response to determining that the real-time integrity level of the wooden pole is less than a threshold level, outputting an alert indicating that the integrity level of the wooden pole is less than the threshold level.  

    PNG
    media_image4.png
    635
    814
    media_image4.png
    Greyscale

Bartuli teaches a pole integrity monitoring system (see fig. 2A) wherein in response to determining that the real-time integrity level of the wooden pole ([0038] “pole integrity monitoring systems in accordance with embodiments of the invention are illustrated. Support structures, such as wooden utility poles”; [0076] “level of deterioration or decay of the utility pole identified during a site inspection”; [0061] “measured integrity rating of the pole”) is less than a threshold level (e.g., integrity value less than value indicating the utility pole can maintain the current load), outputting an alert (report recommending repair and/or replace) indicating that the integrity level of the wooden pole is less than the threshold level ([0073] “This tracking and modeling facilitates the recommendation to repair and/or replace the utility pole.”; [0076] “Should the value determined indicate that the utility pole cannot maintain the current load value, necessary next steps such as replacing the entire structure or, if possible, reducing the amount of load currently applied to the utility pole can be taken”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bartuli’s pole integrity monitoring with Turpening’s apparatus and associated method thereby providing integrity ratings and determinations thresholds for alerting operators of the requirement and/or recommendation to repair and/or replace low integrity rated wooden poles and thus increasing the safety of the utility poles and reducing costs by standardizing and automating responses to integrity data. The Examiner additionally notes that it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04(III). In the present case, only ordinary skill in the art is required to automate the conventional human activity of performing an assessment of a pole falling below an integrity threshold and alerting others of the need for pole replacement/repair.

Regarding independent claim 9,
 Turpening teaches a device (fig. 4, emphasizing control unit 106) (Title “Acoustic tree and wooden member imaging apparatus”; col. 4, ll. 8-20 “The invention can also be used on other wooden members, such as felled trees, logs, and even large sections of sawn logs. It can also be used on standing poles, such as utility poles including telephone poles, piers, dock supports, pilings and scaffolding. However, for simplicity, only the use with standing trees will be discussed herein, but it will be understood that the other uses just mentioned are also contemplated”) comprising: 
a memory (memory of control unit 106); and 
a processing unit (processor of control unit 106) that is arranged to perform (control) operations including: 
emitting, by one or more acoustic sources (transmitters of ultrasonic transducers 112a through 112n) mounted onto the wooden pole (wooden pole member; for simplicity shown as tree in fig. 3, see citation), one or more sound waves (ultrasonic waves) through the wooden pole (wooden pole member) mounted onto the wooden pole (wooden pole member) (col. 4, ll. 21-33 ”ultrasonic transducers 112a, 112b, 112c, 112d, . . . 112n, which are each a combination transmitting and receiving transceiver”); 
measuring, by one or more acoustic receivers (receivers of ultrasonic transducers 112a through 112n) mounted on the wooden pole (wooden pole member), a respective amplitude and time of arrival of at least a portion of each of the one or more sound waves (ultrasonic waves) (see section ENERGY ATTENUATION, noting in particular and bold for emphasis “It will be observed that the traces shown in FIGS. 5A-L and 6A-L show not only the time of arrival of the first wave to arrive at each transceiver, but also the amplitude of each such first arriving wave. With knowledge of the amplitude of the transmitted pulse, the attenuation of each first arriving wave can be determined”; Abstract “Computed tomographic techniques analyze the time of arrival of the acoustic pulse that is first to arrive at each receiver”); 
calculating, using the respective amplitude (amplitude), the respective time of arrival (time of arrival), and a predetermined function (relationship foreknowledge to tree elements and correlated properties thereof), the real-time (immediate and in the field results) integrity level (grading of wood which differentiates among elements based on acoustic properties) of the wooden pole (wooden pole member) (col. 6, ll. 40-46 “It is helpful to have some foreknowledge of the velocity to be expected in the majority of tree elements”; and “This transmission velocity bears a direct relationship to properties of the tree, such as its density, incompressibility and rigidity, which properties can be correlated to properties that are of interest to the logging, arborial, maintenance, safety and environmental interests outlined above, such as rot, knots, voids and embedded metal spikes”; col. 7, ll. 35-43 “tree elements that are responsible for the various degrees of energy attenuation can be identified”; col. 5, ll. 49-56 “which image differentiates among different tree elements based on their acoustic transmission properties, showing the tree graded by transmission velocity”; omission for clarity col. 7, ll. 44-51 “generate an image based…on a combination of the attenuation and the velocity information”); and 
displaying real-time integrity data for the wooden pole wherein regions of the wooden pole (wooden pole member) less than a threshold are differentiated via color/shading (col. 6, ll. 47-51 “differentiated on the controller monitor by color (or shading)”; see figs. 7-9).
Turpening is silent to: in response to determining that the real-time integrity level of the wooden pole is less than a threshold level, outputting an alert indicating that the integrity level of the wooden pole is less than the threshold level.  
Bartuli teaches a pole integrity monitoring system (see fig. 2A) wherein in response to determining that the real-time integrity level of the wooden pole ([0038] “pole integrity monitoring systems in accordance with embodiments of the invention are illustrated. Support structures, such as wooden utility poles”; [0076] “level of deterioration or decay of the utility pole identified during a site inspection”; [0061] “measured integrity rating of the pole”) is less than a threshold level (e.g., integrity value less than value indicating the utility pole can maintain the current load), outputting an alert (report recommending repair and/or replace) indicating that the integrity level of the wooden pole is less than the threshold level ([0073] “This tracking and modeling facilitates the recommendation to repair and/or replace the utility pole.”; [0076] “Should the value determined indicate that the utility pole cannot maintain the current load value, necessary next steps such as replacing the entire structure or, if possible, reducing the amount of load currently applied to the utility pole can be taken.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bartuli’s pole integrity monitoring with Turpening’s apparatus and associated method thereby providing integrity ratings and determinations thresholds for alerting operators of the requirement and/or recommendation to repair and/or replace low integrity rated wooden poles and thus increasing the safety of the utility poles and reducing costs by standardizing and automating responses to integrity data. The Examiner additionally notes that it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04(III). In the present case, only ordinary skill in the art is required to automate the conventional human activity of performing an assessment of a pole falling below an integrity threshold and alerting others of the need for pole replacement/repair.

Regarding independent claim 16,
 Turpening teaches a non-transitory computer-readable medium (portion of control unit 106 storing instructions) storing instructions executable by a computer system (control unit 106) to perform (control) operations (Title “Acoustic tree and wooden member imaging apparatus”; col. 4, ll. 8-20 “The invention can also be used on other wooden members, such as felled trees, logs, and even large sections of sawn logs. It can also be used on standing poles, such as utility poles including telephone poles, piers, dock supports, pilings and scaffolding. However, for simplicity, only the use with standing trees will be discussed herein, but it will be understood that the other uses just mentioned are also contemplated”) comprising:
emitting, by one or more acoustic sources (transmitters of ultrasonic transducers 112a through 112n) mounted onto the wooden pole (wooden pole member; for simplicity shown as tree in fig. 3, see citation), one or more sound waves (ultrasonic waves) through the wooden pole (wooden pole member) (col. 4, ll. 21-33 ”ultrasonic transducers 112a, 112b, 112c, 112d, . . . 112n, which are each a combination transmitting and receiving transceiver”) mounted onto the wooden pole (wooden pole member); 
measuring, by one or more acoustic receivers (receivers of ultrasonic transducers 112a through 112n) mounted on the wooden pole (wooden pole member), a respective amplitude and time of arrival of at least a portion of each of the one or more sound waves (ultrasonic waves) (see section ENERGY ATTENUATION, noting in particular and bold for emphasis “It will be observed that the traces shown in FIGS. 5A-L and 6A-L show not only the time of arrival of the first wave to arrive at each transceiver, but also the amplitude of each such first arriving wave. With knowledge of the amplitude of the transmitted pulse, the attenuation of each first arriving wave can be determined”; Abstract “Computed tomographic techniques analyze the time of arrival of the acoustic pulse that is first to arrive at each receiver”); 
calculating, using the respective amplitude (amplitude), the respective time of arrival (time of arrival), and a predetermined function (relationship foreknowledge to tree elements and correlated properties thereof), the real-time (immediate and in the field results) integrity level (grading of wood which differentiates among elements based on acoustic properties) of the wooden pole (wooden pole member) (col. 6, ll. 40-46 “It is helpful to have some foreknowledge of the velocity to be expected in the majority of tree elements”; and “This transmission velocity bears a direct relationship to properties of the tree, such as its density, incompressibility and rigidity, which properties can be correlated to properties that are of interest to the logging, arborial, maintenance, safety and environmental interests outlined above, such as rot, knots, voids and embedded metal spikes”; col. 7, ll. 35-43 “tree elements that are responsible for the various degrees of energy attenuation can be identified”; col. 5, ll. 49-56 “which image differentiates among different tree elements based on their acoustic transmission properties, showing the tree graded by transmission velocity”; omission for clarity col. 7, ll. 44-51 “generate an image based…on a combination of the attenuation and the velocity information”); and 
displaying real-time integrity data for the wooden pole wherein regions of the wooden pole (wooden pole member) less than a threshold are differentiated via color/shading (col. 6, ll. 47-51 “differentiated on the controller monitor by color (or shading)”; see figs. 7-9).
Turpening is silent to: in response to determining that the real-time integrity level of the wooden pole is less than a threshold level, outputting an alert indicating that the integrity level of the wooden pole is less than the threshold level.  
Bartuli teaches a pole integrity monitoring system (see fig. 2A) wherein in response to determining that the real-time integrity level of the wooden pole ([0038] “pole integrity monitoring systems in accordance with embodiments of the invention are illustrated. Support structures, such as wooden utility poles”; [0076] “level of deterioration or decay of the utility pole identified during a site inspection”; [0061] “measured integrity rating of the pole”) is less than a threshold level (e.g., integrity value less than value indicating the utility pole can maintain the current load), outputting an alert (report recommending repair and/or replace) indicating that the integrity level of the wooden pole is less than the threshold level ([0073] “This tracking and modeling facilitates the recommendation to repair and/or replace the utility pole.”; [0076] “Should the value determined indicate that the utility pole cannot maintain the current load value, necessary next steps such as replacing the entire structure or, if possible, reducing the amount of load currently applied to the utility pole can be taken”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bartuli’s pole integrity monitoring with Turpening’s apparatus and associated method thereby providing integrity ratings and determinations thresholds for alerting operators of the requirement and/or recommendation to repair and/or replace low integrity rated wooden poles and thus increasing the safety of the utility poles and reducing costs by standardizing and automating responses to integrity data. The Examiner additionally notes that it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04(III). In the present case, only ordinary skill in the art is required to automate the conventional human activity of performing an assessment of a pole falling below an integrity threshold and alerting others of the need for pole replacement/repair.

Claim(s) 2-3, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Turpening in view of Bartuli and in further view of Ross et al (US 5396799 A; hereafter “Ross”).

Regarding claim 2 and claim 10 and claim 17, where claim 2 depends on claim 1 and where claim 10 depends on claim 9 and where claim 17 depends on claim 16, 
 Turpening is silent to periodically performing steps from emitting through outputting to periodically determine the real-time integrity level of the wooden pole.

    PNG
    media_image5.png
    666
    433
    media_image5.png
    Greyscale

Ross teaches further comprising: periodically inspecting wooden poles (wooden pole members) (Title “Method and apparatus for in situ evaluation of wooden members”; col. 1 ll. 38-45 “The destructive mechanisms of decay, and insect and chemical attack frequently cause internal damage or a weakening of the wood on a microscopic level not visible to the eye. Further, much of the damage may occur out of sight. For this reason, in most applications, it is critical that wooden members in contact with the soil or other medium, be inspected periodically to insure their integrity”; col. 2, ll. 28-32 “the attenuation of the acoustic wave over the reflected path may be evaluated, and the relationship between the sound speed and the attenuation may be evaluated by empirical studies to provide further indication of the strength of the wooden member”; Abstract “measured values may be empirically linked in an equation providing the integrity of the wooden member”; col. 1 ll. 15-24 “utility poles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ross’ periodic inspections with Turpening’s apparatus and associated method—inclusive of utilizing Turpening’s control unit for storing and executing instructions—thereby providing re-assessment of the integrity of the pole and thus further increasing safety and reliability for extended periods of time and/or for changing conditions. 

Regarding claim 3 and claim 11 and claim 18, where claim 3 depends on claim 1 and where claim 11 depends on claim 9 where claim 18 depends on claim 16, 
 Turpening teaches wherein the one or more acoustic sources (transmitters of ultrasonic transducers 112a through 112n) are ultrasonic excitation devices, the one or more sound waves (ultrasonic waves) are ultrasonic sound waves (ultrasonic waves), and the one or more acoustic receivers (receivers of ultrasonic transducers 112a through 112n) are transducer devices.  
Turpening is silent to wherein the transducers are piezoelectric transducers. 
	Ross teaches an acoustic receiver that is a piezoelectric transducer  (fig. 2, piezoelectric transducer 50) (Title “Method and apparatus for in situ evaluation of wooden members”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Ross’ use of a piezoelectric in a transducer for Turpening’s generic transceivers thereby providing the expected benefits of being reversibly used for sensing & actuating, ruggedness, excellent linearity over a wide range, and/or insensitivity to electromagnetic fields.

Claim(s) 4, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Turpening in view of Bartuli and in further view of Wilson et al (US 5621172 A; hereafter “Wilson”).
Regarding claim 4 and claim 12 and claim 19, where claim 4 depends on claim 1 and where claim 12 depends on claim 9 and where claim 19 depends on claim 16, 
 Turpening teaches wherein the one or more sound waves (ultrasonic waves) are in the range from 15 kHz to 200 kHz (col. 6, ll. 52-65 “It has been found that suitable results can be achieved by using ultrasound pulses in the frequency range of from 15 kHz to 200 kHz, preferably less than 100 kHz”; the Examiner notes that 22kHz is within that range).
Turpening does not expressly state wherein one or more sound waves are sinusoidal 22 kHz waves.
However:
The Examiner respectfully notes that it had been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05(II)(B). In the present case, only ordinary skill in the art is required to find the optimum oscillating frequency for inspecting a wooden pole.
Further, Wilson teaches wherein one or more sound waves are sinusoidal waves of about 24 kHz waves (Abstract “sinusoidal waveform having a frequency that sweeps from a low frequency to a high frequency, or a high frequency to a low frequency, wherein the low frequency is from about 10 Hz to about 150 Hz, and the high frequency is from about 6,000 Hz to about 24,000 Hz”; the Examiner again notes the overlapping range, and further the close approximation of about 24 kHz to the claimed 22 kHz; Abstract “in-service utility poles”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wilson’s sinusoidal frequencies—including 22 kHz—with Turpening’s ultrasonic waves thereby providing an optimized acoustic generation for inspection of in-service utility poles and therefore increasing the accuracy and reliability of Turpening’s system and associated method for the application to in-service utility poles.

Claim(s) 5, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Turpening in view of Bartuli and in further view of More (US 20200088711 A1; hereafter “More”).

Regarding claim 5 and claim 13 and claim 20, where claim 5 depends on claim 1 and where claim 13 depends on claim 9 and where claim 20 depends on claim 16, 
 Turpening teaches wherein the one or more acoustic sources (transmitters of ultrasonic transducers 112a through 112n) and the one or more acoustic receivers (receivers of ultrasonic transducers 112a through 112n) are powered by a power supply unit (fig. 2, battery pack 120) (col. 1 line 63 through col. 2 line 3 “battery or other portable power sources”).
Turpening does not teach powering by a solar panel.
More teaches powering by a solar panel ([0068] “a power source, such as a rechargeable battery. In some embodiments, the power source may be located externally. In some embodiments, the power source may be an array of solar cells.”; [0002] “inspection of wooden structures such as utility poles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a solar panel—as supported by More’s use of solar cells for the power source—with Turpening’s system and associated method thereby providing recharging capabilities for extended uses without requiring the manual labor of replacing batteries and therefore making Turpening’s system & method more efficient.

Claim(s) 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Turpening in view of Bartuli and in further view of Miceli et al (US 20020109622 A1; hereafter “Miceli”). 
Regarding claim 6 and claim 7 and claim 14 and claim 15, where claim 6 depends on claim 1 and where claim 7 depends on claim 6 and where claim 14 depends on claim 9 and where claim 15 as best understood depends on claim 14, 
Turpening teaches wherein the predetermined function (relationship foreknowledge to tree elements and correlated properties thereof) is generated by: 
installing (i) first and second acoustic sources (transmitters of ultrasonic transducers 112a through 112n) (silent to using separate calibration devices from that of the acoustic device shown in fig. 3), and (ii) respective acoustic receivers (receivers of ultrasonic transducers 112a through 112n) (Examiner again noting silence to use of separate calibration device) on a plurality of calibration wooden poles (wooden pole members) (see fig. 3 identified as having irregularity, fig. 7 identified as having rotting with large voids, fig. 8 identified as having rotting without large voids, and see also fig.  9); 
for each wooden pole (wooden pole member): 
emitting, by the respective first acoustic source (first transmitter of ultrasonic transducers 112a through 112n), a first sound wave (first transmitted ultrasonic wave) through a wooden pole (wooden pole member) (exemplary as one of figs. 7-9); 
measuring, by the respective acoustic receivers (receivers of ultrasonic transducers 112a through 112n), an amplitude and an arrival time of the first sound wave (first transmitted ultrasonic wave) (see section ENERGY ATTENUATION, noting in particular and bold for emphasis “It will be observed that the traces shown in FIGS. 5A-L and 6A-L show not only the time of arrival of the first wave to arrive at each transceiver, but also the amplitude of each such first arriving wave. With knowledge of the amplitude of the transmitted pulse, the attenuation of each first arriving wave can be determined”; Abstract “Computed tomographic techniques analyze the time of arrival of the acoustic pulse that is first to arrive at each receiver”); 
emitting, by the respective second acoustic source (second transmitter of ultrasonic transducers 112a through 112n), a second sound wave (second transmitted ultrasonic wave) through the wooden pole (wooden pole member); and 
measuring, by the respective acoustic receivers (receivers of ultrasonic transducers 112a through 112n), an amplitude and an arrival time of the second sound wave (second transmitted ultrasonic wave) (section ENERGY ATTENUATION time of arrival and also the amplitude); and
based on foreknowledge of velocity to be expected (pertinent to arrival time) and identified energy attenuation (pertinent to amplitude) responsible elements, and a statistical model (correlation based), generating the predetermined function  (relationship foreknowledge to tree elements and correlated properties thereof) to calculate a pole integrity ((grading of wood which differentiates among elements based on acoustic properties) based on arrival time (arrival time) and amplitude (amplitude) of sound waves (ultrasonic waves) (col. 6, ll. 40-46 “It is helpful to have some foreknowledge of the velocity to be expected in the majority of tree elements”; and “This transmission velocity bears a direct relationship to properties of the tree, such as its density, incompressibility and rigidity, which properties can be correlated to properties that are of interest to the logging, arborial, maintenance, safety and environmental interests outlined above, such as rot, knots, voids and embedded metal spikes”; col. 7, ll. 35-43 “tree elements that are responsible for the various degrees of energy attenuation can be identified”; col. 5, ll. 49-56 “which image differentiates among different tree elements based on their acoustic transmission properties, showing the tree graded by transmission velocity”; omission for clarity col. 7, ll. 44-51 “generate an image based…on a combination of the attenuation and the velocity information”).
Turpening is silent to items: 1) installing (separately from the real-time integrity level installation) first and second calibration acoustic sources and respective receivers on a plurality of poles and for the generating of the predetermined function to calculate a pole integrity from the amplitude and arrival time calibration measurements thereof in conjunction with the statistical model; and 2) wherein the plurality of calibration wooden poles comprise a new wooden pole, and wherein the plurality of calibration wooden poles other than the new wooden pole are pre-damaged wooden poles with known respective pole integrities.  
However:
It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, MPEP 2144.04(VI)(B), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977), and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the present case, only ordinary skill in the art is required to duplicatively install a plurality of pole sensor devices on a plurality of poles.
Miceli teaches generating a predetermined function based on a first and second calibration inspection of calibration wooden poles and a statistical model, and wherein the plurality of calibration wooden poles comprise a new wooden pole and a pre-damaged wooden pole with known respective pole integrities ([0007] “a wooden structure, such as a utility or telecommunications pole, is analyzed”; [0060] “evaluation system that has been trained to discriminate between normal and anomalous structure according to the results of the measurements”; [0065] “pattern-recognition algorithm being conducted by the trained evaluation system” and “For example, measurements may be performed on a number of poles, some of which are known to contain anomalies” and “preliminary training of the evaluation system with an appropriate set of certifiable data that accounts for relevant factors in making the determinations, which is then encoded before the system is used to evaluate real data” and “In particular, the preliminary training may include a pole strength assessment”; [0067] “In order to train the neural net, the output values are compared against the correct interpretation with some known samples”.)
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train Turpening’s system and associated method by duplicatively installing Turpening’s pole sensor devices on a plurality of calibration poles with known correct interpretations including both samples with pre-damage/anomalies and samples without anomalies for training an evaluation system—as supported by Miceli’s wooden structure evaluation system training—thereby providing a reliable means for developing an accurate correlation model for Turpening’s foreknowledge for grading of wood which differentiates among elements based on acoustic properties.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Turpening in view of Bartuli, Miceli, and in further view of Ross.
Regarding claim 8, which depends on claim 6, 
Turpening is silent to wherein the statistical model is least square regression.
Ross teaches wherein a statistical model is least square regression (col. 8, ll. 19-33 “evaluation may be performed by establishing, through statistical techniques such as regression analysis, an equation linking the strength of the wooden member to the factors of modulus of elasticity, MOE, and attenuation, .delta., for a particular wood type. The coefficients of this equation, established, for example, through regression analysis, may be entered into the processor 62 and along with the measured values of MOE and .delta. provide a direct reading of wooden member strength or preferably a percentage value based on the strength of a new wooden member of comparable size.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ross’ use of least square regression for wooden member statistical model with Turpening’s system and associated method thereby providing a conventional widely utilized mathematical technique for relating parameters for a statistical model which is fast and reliable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. The Examiner’s notes on the prior art are attached as an appendix.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856